Citation Nr: 1532534	
Decision Date: 07/30/15    Archive Date: 08/05/15

DOCKET NO.  09-23 038	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type II.  

2.  Entitlement to service connection for subluxation of L4, claimed as a lumbar spine disability.  

3.  Entitlement to service connection for right knee osteoarthritis.  

4.  Entitlement to service connection for left knee osteoarthritis.  



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Fussell


INTRODUCTION

The Veteran had active duty service from January 1987 to October 1990.  

These matters come before the Board of Veterans' Appeals (Board) on appeal of a December 2007 rating decision of Winston-Salem, North Carolina Regional Office (RO) of the Department of Veterans Affairs (VA).    

A review of the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems does not reveal any additional documents pertinent to the present appeal.  

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a May 2012 RO (Travel Board) hearing.  A hearing transcript has been associated with the claims file.

A July 2012 Board decision granted service connection for an anti-thyroid peroxidase antibody and Hashimoto's thyroiditis, but denied service connection for obesity.  The remaining claims were remanded for further development.  

A rating decision later in July 2012 effectuated the grant of service connection, characterizing the disorder as hypothyroidism and Hashimoto's thyroiditis, and assigned an effective date and an initial 10 percent disability rating.  The Veteran has not appealed either the initial rating or effective date and, so, those matters are not before the Board.  



FINDINGS OF FACT

1.  Diabetes mellitus, type II, first manifested many years after service and is unrelated to military service; and is not caused or aggravated by service-connected hypothyroidism and Hashimoto's thyroiditis.  

2.  A lumbar spine disability, including subluxation of L4 and arthritis, first manifested years after service and is unrelated to military service; and is not caused or aggravated by service-connected hypothyroidism and Hashimoto's thyroiditis.  

3.  Right knee osteoarthritis first manifested many years after service and is unrelated to military service; and is not caused or aggravated by service-connected hypothyroidism and Hashimoto's thyroiditis.

4.  Left knee osteoarthritis first manifested many years after service and is unrelated to military service; and is not caused or aggravated by service-connected hypothyroidism and Hashimoto's thyroiditis.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for diabetes mellitus, type II, are not met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2014).  

2.  The criteria for service connection for subluxation of L4, claimed as a lumbar spine disability, are not met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2014).  

3.  The criteria for service connection for right knee osteoarthritis are not met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2014).  

4.  The criteria for service connection for left knee osteoarthritis are not met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

By letter in May 2007 as to the claims for service connection for diabetes mellitus; subluxation of L4, claimed as a lumbar spine disability; right knee osteoarthritis; and left knee osteoarthritis the RO satisfied its duty under the Veterans Claims Assistance Act of 2000 (VCAA) to notify the Veteran under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  Specifically, he was notified of the information and evidence necessary to substantiate the claims for service connection; information and evidence that VA would seek to provide; and that which he was to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (Mayfield III), citing Mayfield II, 444 F.3d at 1333-34.  They also notified him of the way initial disability ratings and effective dates are established.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

As to the duty to assist, VA has made reasonable efforts to identify and obtain relevant records for claim substantiation, as required by 38 U.S.C.A. § 5103A.  All identified and available post-service treatment private and VA records have been secured.  The service treatment records (STRs) are on file.  

38 C.F.R. § 3.103(c)(2) requires that a presiding VLJ fully explain the issues and suggest the submission of evidence that may have been overlooked.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  The travel Board hearing focused on the elements necessary for claim substantiation and the Veteran, via testimony, demonstrated actual knowledge of the elements necessary for claim substantiation.  Also, it has not been alleged that there was any deficiency with respect to the hearing in this case, much less any violation of the duties set forth in 38 C.F.R. § 3.103(c)(2).  While assistance is required, 38 C.F.R. § 3.103(c)(2) does not require that one presiding at a hearing pre-adjudicate a claim.  Bryant v. Shinseki, 23 Vet. App. 488, 496 (2010) (per curiam).  

Further, the case was remanded in July 2012 to obtain relevant medical opinions, and these have been obtained in compliance with the remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  The adequacy of the examination and medical opinions obtained has not been challenged.  The Board is entitled to assume the competence of a VA examiner and the adequacy of a VA medical examiner's opinion unless either is challenged.  See Sickels v. Shinseki, 643 F.3d 1362, 1366 (Fed. Cir. 2011); Bastien v. Shinseki, 599 F.3d 1301, 1307 (Fed.Cir. 2010); and Rizzo v. Shinseki, 580 F.3d 1288, 1290-91 (Fed. Cir. 2009). 

In light of the foregoing, the Board concludes that there has been full VCAA compliance.  Newhouse v. Nicholson, 497 F.3d 1298, 1302 (Fed.Cir. 2007).  

Background

STRs show that in 1988 the Veteran was placed on a weight check program, which continued until at least mid-1989.  

The STRs show that in April 1990 the Veteran was seen for mid-back pain, centralizing on the right side, which had begun the day before.  He had no history of back trauma or chronic problems.  The pain was sharp upon inspiration and exhalation.  On examination there was point tenderness on each side of his spine but otherwise there was no gross abnormality.  The assessment was a paraspinal muscle strain, for which he was given Motrin and to remain in his quarters for 24 hours.  

In February 1995 the Veteran was seen for a moderate thoracolumbar strain due to a work-related injury.  He continued treatment until at least August 1995.  He was seen again for a work-related cervical spine injury in May 1999.  

Private clinical records of Dr. L. show that in December 2001 the Veteran might need a glucose tolerance test because of his obesity, itching, and family history of diabetes.  In August 2002 it was again noted that he had a family history of diabetes but, also, he was having central weight gain.  In September 2002 the assessments were insulin resistance, central obesity, and Hashimoto's thyroiditis.  By February 2003, the assessments included severe insulin resistance and morbid obesity.  

The Veteran was seen by a private clinical source in July 2002 for low back pain, mainly on the right side, after lifting a tool box at work.  It was reported that he had this or a similar problem, which had started in [about] 1994.  

Private clinical records show that in December 2005 the Veteran was seen for low back pain radiating down the right leg.  The causative factor had been his twisting the wrong way.  It was noted that he had had ongoing back problems for 12 to 13 years (antedating the problem to about 1992).  

On official dermatology examination in August 2006 it was noted that a June 2006 letter from Dr. L. of the diabetes and endocrinologists consultants reported that the Veteran had had hypothyroidism since 2001, although the condition had been present since the 1980s and the Veteran's chronic itching had been linked to the thyroid condition by a dermatologist.  A medical record entry of Dr. L. noted that the Veteran was seen for hypothyroidism and insulin resistance in August 2003.  He had had one visit in 2001 for these complaints.  The diagnosis was irritant dermatitis secondary to antithyroid peroxidase antibodies and it was opined that this skin condition was a continuation of a skin rash experienced during service.  

In a June 2006 statement Dr. L. reported having treated the Veteran for hypothyroidism since 2001, which was most likely present in the late 1980s.  It took years for the thyroid to become underactive.  

A private clinical record of April 2007 reflects that the Veteran had had knee pain for 7 to 8 months.  X-rays revealed mild degenerative joint disease (DJD) of each knee.  In June 2007 it was reported that his knee pain had been long-standing and had first been noticed in approximately August 2006, and involved both knees.  

A June 2007 private examiner assessed the Veteran with bilateral knee pain that was consistent with osteoarthritis and opined that the Veteran's weight was "undoubtedly" a significant contributor to his underlying knee osteoarthritis.  

In a June 2008 statement Dr. L. reported having treated the Veteran since December 2001.  He had been diagnosed with hypothyroidism about 6 months prior to that referral.  

At the May 2012 travel Board hearing it was asserted that the Veteran's now service-connected thyroid condition caused obesity, the obesity caused diabetes and his disabilities of the low back and each knee.  Page 5 of the transcript.  The Veteran testified that he was diagnosed with diabetes in 2006.  Page 6.  He had developed his now service-connected skin condition (irritant dermatitis) during service in 1987.  Page 9.  

On VA examination in July 2012 the Veteran's claim file was reviewed prior to the examination.  After that review and a physical examination, it was opined that it was less likely than not that the Veteran's diabetes was caused or aggravated by military service.  The rationale was that the Veteran was not diagnosed or treated for diabetes mellitus, type II, during service and it was first diagnosed during a routine physical examination and laboratory testing in 2006.  The examiner observed that there was at least 16 years between release from military service in 1990 and the onset of symptoms and beginning of treatment.  While not formally diagnosed until 2006, a private endocrinologist's consultation report in July 2004 reflected that the Veteran was given Metformin for insulin resistance, in addition for medication for hypothyroidism.   The examiner further observed that insulin resistance type II diabetes mellitus was caused by genetic factors and the Veteran's family had a history of diabetes mellitus.  

As to secondary service connection, the July 2012 examiner indicated that the Veteran reported having been diagnosed with Hashimoto's thyroiditis and hypothyroidism in 2006, although the endocrinologist's report showed that the diagnosis was in 2004.  The Veteran related that his hypothyroidism and diabetes were diagnosed at the same time, in 2006.  As to this, the examiner stated that if both conditions were diagnosed at the same time the question of hypothyroidism causing weight gain and diabetes mellitus, type II, did not arise.   

As to the question of aggravation, the July 2012 examiner observed that a private endocrinologist's report in July 2004 revealed that the Veteran's hypothyroidism was in a "[e]uthyroid state (means normal functioning thyroid)" with a current dose of Synthroid (thyroid supplement).  The examiner further observed that there was a syndrome known as "Autoimmune polyglandular syndrome" which involved autoimmune destruction of multiple endocrine glands, i.e., (a) the adrenal gland (causing Addison's disease), (b) the endocrine pancreas (causing Type 1 diabetes), and (c) the thyroid (causing hypothyroidism).  However, this diagnosis required that the adrenal gland be affected and either the thyroid or the pancreas to be affected.  Also it was noted that genetic factors played a major role in developing "insulin resistance Type 2" diabetes mellitus and that the Veteran had a strong family history of diabetes mellitus, type II.  Based on this, the 2012 examiner concluded that it was less likely than not that the Veteran's diabetes mellitus, type II, was caused or permanently aggravated by the service connected hypothyroidism and Hashimoto's thyroiditis.  

On VA orthopedic examination in July 2012 the Veteran's claim file was reviewed prior to the examination.  After the review and physical examination, the examiner opined that it was less likely than not that the claimed low back disability was caused or aggravated by the lumbar strain during military service.   

In the examiner's rationale was that although treated for a 1990 low back strain during service, the Veteran had stated that he was symptom free at the time of his release from service.  Thereafter, he had two work-related low back injuries, in 1995 and 1999.  He now continued to have low back pain.  The examiner stated that the work-related injuries were a major contributing factor to the Veteran's continued low back pain.  The current low back diagnoses were degenerative disc disease (DDD) and DJD.  The examiner stated that the DDD and DJD were natural age related progressions of the disease in the Veteran's spine over a period of time.  Moreover, the examiner noted that there had been a 22 year gap following release from active duty. 

The Veteran's right knee pain only started in 2007, and he had been diagnosed with DJD of the right knee.  The examiner noted that there had been a gap of 17 years between release from service and commencement of symptoms and treatment.  The examiner noted that DJD in the knee is a natural aging process in the joint over time.  Also, it was noted that the Veteran had been in a boating accident in 2008 at which time he sustained left tibial fracture requiring surgery with hardware insertion.   X-rays revealed moderate right knee tricompartmental osteoarthritis, worse in the patellofemoral and lateral compartments.  X-ray also revealed a status post left total knee arthroplasty and tibial open reduction and internal fixation (ORIF) with intact hardware.

The examiner stated that there was no established causal relationship between hypothyroidism and Hashimoto's thyroiditis and the development of DDD and DJD of the thoracolumbar spine and bilateral osteoarthritis of the knees.  DDD and DJD in the Veteran's spine and osteoarthritis in the knees were natural age related progression of the disease in the spine and knee joints over a period of time and not related to service connected hypothyroidism and Hashimoto thyroiditis.  Further, the examiner stated that the Veteran had remained in euthyroid state (normal thyroid function) since being placed on thyroid medications in 2004.  Since the Veteran was in a euthyroid state, his weight gain was less likely than not secondary to hypothyroidism.  Also, the Veteran had mentioned that he had been gaining weight slowly, and that 10 years ago his weight was 250 lbs.  His weight on the current examination was 369.4 lbs.  

There was also an opinion rendered that the claimed bilateral knee disabilities, currently diagnosed as left knee osteoarthritis and tibial fracture, status post-surgical, total knee replacement, with residual scars; and right knee DJD, were less likely than not proximately due to or the result of or aggravated by service connected hypothyroidism and Hashimoto's thyroiditis, to include weight gain. 

The rationale was that the Veteran was obese, with a recent weight of 369 pounds, and it was again noted that he had been gaining weight slowly.  Moreover, his weight had been over 300 pounds since 2003.  In fact, 1993 his weight was 225 pounds, which is still overweight with a body mass index of over 30.  

Principles of Service Connection

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a link between the claimed in-service disease or injury and the present disability.  38 U.S.C.A. §§ 1110, 1131; see Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  However, not every manifestation of joint pain during service will permit service connection for arthritis first shown as a clear-cut clinical entity at some later date.  38 C.F.R. § 3.303(b).  

A rebuttable presumption of service connection exists for chronic diseases, specifically listed at 38 C.F.R. § 3.309(a) (and not merely diseases which are "medically chronic"), including arthritis and diabetes, if the chronicity is either shown as such in service which requires sufficient combination of manifestations for disease identification and sufficient observation to establish chronicity (as opposed to isolated findings or a mere diagnosis including the word 'chronic'), or manifests to 10 percent or more within one year of service discharge (under § 3.307).  If not shown as chronic during service or if a diagnosis of chronicity is legitimately questioned, continuity of symptomatology after service is required, 38 C.F.R. § 3.303(b), but the use of continuity of symptoms is limited to only those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  The presumption may be rebutted by affirmative evidence of intercurrent injury or disease which is a recognized cause of a chronic disability.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303(b), 3.307(a)(3), 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed.Cir. 2013), overruling Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).  For a chronic disease to be shown during service or in a presumptive period means that it is "well diagnosed beyond question" or "beyond legitimate question."  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

In the case of a disease which is not a chronic disease under 38 C.F.R. § 3.309(a), service connection must be established under 38 C.F.R. § 3.303(a) (and not § 3.303(b)) which requires that the "nexus" requirement be satisfied (whereas, under § 3.303(b) provides for presumptive service connection or service connection by use of continuity of symptomatology.  Walker, 708 F.3d 1331 (Fed. Cir. 2013).  

Service connection will be granted on a secondary basis for disability that is proximately due to or the result of, or permanently aggravated by, an already service-connected condition.  38 C.F.R. § 3.310(a) and (b).  This requires (1) evidence of a current disability; (2) a service-connected disability; and (3) evidence establishing a nexus between the service-connected disability and the claimed disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998).  

The competence, credibility, and probative (relative) weight of evidence, including lay evidence must be assessed.  See generally 38 U.S.C.A. § 1154(a).  Mere conclusory or generalized lay statements that a service event or illness caused a current disability are insufficient.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  Although a lay person is competent in certain situations to provide a diagnosis of a simple condition, a lay person is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  

Lay evidence can be competent and sufficient to establish a diagnosis when a layperson (1) is competent to identify the unique and readily identifiable features of a medical condition; or, (2) is reporting a contemporaneous medical diagnosis; or, (3) describes symptoms at the time which supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994); and 38 C.F.R. § 3.159(a)(2).  However, a lay person is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007); and 38 C.F.R. § 3.159(a)(1).  Likewise, mere conclusory or generalized lay statements that a service event or illness caused a current disability are insufficient.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  

Once lay evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Any competent lay evidence must be weighed to make a credibility determination as to whether it supports a finding of service incurrence; or, if applicable, continuity of symptomatology; or both.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); see also Layno v. Brown, 6 Vet. App. 465 (1994).  The credibility of lay evidence may not be refuted solely by the absence of corroborating contemporaneous medical evidence, but it is a factor.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed.Cir. 2009).  VA may rely on an absence of an entry in a record as evidence that the event did not occur, but only if the matter is of the kind that ordinarily would have been recorded.  Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) ("[E]vidence of a prolonged period without medical complaint can be considered") and Fagan v. Shinseki, 573 F.3d 1282, 1289 (Fed. Cir. 2009) (taking into account the lack of treatment or complaints of the condition for an extensive period of time); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 305 (2008) (more probative weight to VA opinions which relied, inter alia, on a record showing disability symptoms did not begin until decades after service).  

Moreover, consideration may also be given to the earliest medical records stating when symptoms began or when treatment for symptom first began, or both.  Other credibility factors are the lapse of time in recollecting events attested to, prior conflicting statements opposing consistency with other statements and evidence, internal consistency, facial plausibility, bias, interest, the length of time between alleged incurrence of disability and the earliest or first corroborating medical or lay evidence thereof, and statements given during treatment (which are usually given greater probative weight, particularly if close in time to the onset thereof).  

Reasonable doubt will be favorably resolved and it exists when there is an approximate balance of positive and negative evidence.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed.Cir. 2001).  

Analysis

Diabetes Mellitus, Type II

There is no evidence that the Veteran had diabetes during service or within one year after his October 1990 service discharge, and it is not otherwise contended.  Rather, it is asserted that he developed diabetes at about the same time that he developed his now service-connected hypothyroidism and Hashimoto's thyroiditis, and that it was the latter that caused, if not aggravated, the former.  

However, while the Veteran is competent to attest to symptoms which he experienced, the matter of causation, i.e., that his now service-connected hypothyroidism and Hashimoto's thyroiditis caused, if not aggravated his diabetes is a medical question.  In turn, to render a competent opinion on a medical question, the one opining must have medical education, training, and experience.  Here, the Veteran does not have such medical education, training, and experience and, so, his lay assertions are simply not competent to establish the required nexus, i.e., causation or aggravation.  In this regard, there are opinions on file from competent medical sources which address these matters.  

On review of the evidentiary record, there is medical opinion evidence on file linking the Veteran's now service-connected hypothyroidism and Hashimoto's thyroiditis to military service as well as medical opinion evidence linking the now service-connected irritant dermatitis to both symptoms during military service and the now service-connected connected hypothyroidism and Hashimoto's thyroiditis.  However, there is no medical opinion evidence of record linking the Veteran's service-connected hypothyroidism and Hashimoto's thyroiditis to his diabetes.  

Specifically, no private medical source has opined that the Veteran's diabetes was either caused or aggravated by his now service-connected hypothyroidism and Hashimoto's thyroiditis.  The only medical opinion evidence on file addressing these questions, i.e., causation and aggravation, is the VA medical opinion obtained pursuant to the 2012 Board remand.  Unfortunately, that medical opinion is unfavorable and weighs against the claim.  

The recent opinion noted that although there is an endocrinological disorder which may cause multi-glandular dysfunction, including diabetes, it is accompanied by dysfunction of the adrenal glands and either dysfunction of the thyroid or dysfunction of the pancreas.  Here, the Veteran had dysfunction of the thyroid and of the pancreas.  However, there is no evidence that he had dysfunction of the adrenal glands.  Moreover, the medical opinion was clear that even this form of multi-glandular dysfunction causes only diabetes mellitus type I; whereas, in this case is it undisputed that the Veteran had diabetes mellitus, type II.  In sum, that medical opinion is to the effect that the claimed diabetes mellitus, type II, was not caused or aggravated by the Veteran's service-connected hypothyroidism and Hashimoto's thyroiditis.  

The recent medical opinion, while unfortunately weighing against the claim, only serves to highlight the significance of placing, as the Board does here, greater probative value on medical opinion evidence when such evidence comes from a competent medical source.  

For these reasons, the Board finds that the recent negative medical opinion which was rendered after a review of the entire evidentiary record and addressed the Veteran's contentions, particularly as to the chronology of events in this case, is of greater probative value.  Thus, the preponderance of the evidence weighs against finding that the Veteran's diabetes mellitus, type II, is of service origin or was caused or aggravated by the service-connected hypothyroidism and Hashimoto's thyroiditis.  


L4 Subluxation, claimed as a lumbar spine disability

The Veteran was seen on a single and isolated occasion during service for a low back strain.  Thereafter, the Veteran was seen and treated for a series of postservice work-related injuries.  None of the private clinical records relating to his evaluation or treatment of low back disability relate a history of having had chronic low back symptoms, including pain, which dated back in time to his military service.  In fact, one of the postservice clinical records indicated that he had chronic low back problems which dated back to about the time of his first postservice work-related injury, stating that it dated back to 1994.  And, since this history was recorded years later in 2002, it is clear that the Veteran was referring to his earliest postservice work-related injury in 1995 (not 1994 as recorded).  Moreover, after a review of the evidentiary record, a recent examiner concluded that the Veteran's current low back disability was not caused or aggravated by the in-service lumbar strain.  

Because it is undisputed that the Veteran now has chronic low back pathology, the remaining questions are whether the service-connected hypothyroidism and Hashimoto's thyroiditis caused or aggravated the current low back pathology.  In this regard, the June 2007 private assessment that Veteran's weight was "undoubtedly" a significant contributor to underlying osteoarthritis of the knees did not include an opinion that the Veteran's weight caused or contributed to his current low back disorder, even assuming that the Veteran's increase in weight was due to the service-connected hypothyroidism and Hashimoto's thyroiditis, as opposed to being unrelated thereto.  

In contrast to the Veteran's lay assertions of causality, the recently obtained medical opinion was rendered after a physical examination and review of the chronology of events in this case.  While noting that the Veteran continued to have low back pain only following several postservice injuries, it was observed that there was a gap of several decades between the end of the Veteran's military service and the confirmation of both DDD and DJD of the spine.  This rationally led to the opinion that the spinal DDD and DJD were age related progressions, in addition to the major contributions played by the postservice injuries.  Moreover, after relating the history of the Veteran's weight gain, it was opined that the Veteran's weight gain was less likely than not due to the now service-connected hypothyroidism.  Consequently, because any such weight gain was less likely than not due to the now service-connected hypothyroidism, to the extent that it may have either caused or aggravated the claimed low back disability it is not a basis upon which service-connected may be granted on the theories of secondary causation or secondary aggravation.  

For these reasons, the Board finds that the recent negative medical opinion which was rendered after a review of the entire evidentiary record and addressed the Veteran's contentions, particularly as to the chronology of events in this case, is of greater probative value.  Accordingly, the preponderance of the evidence weighs against finding that the Veteran's low back disability is of service origin or was caused or aggravated by the service-connected hypothyroidism and Hashimoto's thyroiditis.  

Osteoarthritis Right and Left Knee

There is no evidence that the Veteran had disability of either knee during service or arthritis within one year after his October 1990 service discharge, and it is not otherwise contended.  Rather, it is asserted that his now service-connected hypothyroidism and Hashimoto's thyroiditis led to obesity which, in turn, caused or aggravated his current disabilities of the knees.  

In this regard, it is undisputed that the Veteran had a significant postservice injury of his left knee but it is neither shown nor contended that the injury was in any manner related to the Veteran's now service-connected hypothyroidism and Hashimoto's thyroiditis, or to any obesity allegedly stemming from this endocrinological disorder.  

As to the matter of obesity playing a role in causing or aggravating any current disabilities of the knees the recent examination, conducted pursuant to the 2012 Board remand, yielded an opinion after relating the history of the Veteran's weight gain, that the weight gain was less likely than not due to the now service-connected hypothyroidism.  Consequently, because any such weight gain was less likely than not due to the now service-connected hypothyroidism, to the extent that it may have either caused or aggravated the claimed disabilities of the knees it is not a basis upon which service-connected may be granted on the theories of secondary causation or secondary aggravation.  

Accordingly, the Board concludes that the recent negative medical opinion which was rendered after a review of the entire evidentiary record and addressed the Veteran's contentions, particularly as to the chronology of events in this case, is of greater probative value than his lay assertions.  And, so, the preponderance of the evidence weighs against finding that the Veteran's disabilities are of service origin or were caused or aggravated by the service-connected hypothyroidism and Hashimoto's thyroiditis.  


ORDER

Service connection for diabetes mellitus, type II; subluxation of L4, claimed as a lumbar spine disability; right knee osteoarthritis; and left knee osteoarthritis is denied.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


